

SCHEDULE TO EXHIBIT 10.23.2








AMENDMENTS TO WGI RETENTION AGREEMENTS
WITH NAMED EXECUTIVES








EACH DATED AS OF AUGUST 20, 2002


Stephen M. Johnson
George H. Juetten
Thomas H. Zarges




NOTE: The Amendment to Mr. Johnson’s Retention Agreement is identical in all
materials terms to those entered into with Messrs Juetten and Zarges, with the
exception that his Retention Bonus is prorated to allow for the time during
early 2001 when he was not in the Company’s employ. Mr. Johnson returned to the
employ of the Company on November 12, 2001.

